Exhibit 10.2

SNAP-ON INCORPORATED

SUPPLEMENTAL RETIREMENT PLAN FOR OFFICERS

(as amended through June 11, 2010)

SECTION 1 — INTRODUCTION

1.1 SNAP-ON INCORPORATED SUPPLEMENTAL RETIREMENT PLAN FOR OFFICERS (the “Plan”)
was originally established by Snap-on Incorporated for the benefit of eligible
employees of that corporation and its subsidiaries that adopted the Plan with
that corporation’s consent (1/28/94, effective 4/22/94). The Plan is intended to
constitute an unfunded “excess benefit plan” as defined in Section 3(36) of the
Employee Retirement Income Security Act of 1974 (“ERISA”) and an unfunded Plan
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees as defined in
Section 201(2) of ERISA (6/28/91) and is intended to comply with the
requirements of section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and the guidance and regulations issued under it. Benefits payable
from the Plan will be paid solely from the general assets of the Corporation or
other employers under the Plan.

1.2 Effective Date. The “effective date” of the Plan as originally set forth was
August 26, 1983, an amended version was effective January 1, 2001, except that
the provisions relating to Elections were effective December 31, 2000, and the
amended version set forth below is effective January 1, 2009 (except as
specifically provided otherwise below).

1.3 Employers. The term “Corporation” means Snap-on Tools Corporation until such
date that name “Snap-on Tools Corporation” is changed to “Snap-on Incorporated”
by shareholder approval, and on such date “Corporation” shall mean Snap-on
Incorporated or any successor thereto. The Corporation and any subsidiary of the
Corporation which adopts the Plan with the consent of the Corporation is
referred to herein individually as an “employer” and collectively as the
“employers” (1/28/94, effective 4/22/94).

1.4 Purpose. The Plan has been established to supplement retirement benefits
provided by the Snap-on Incorporated Retirement Plan (“SIRP”) in the event that
benefits provided under the SIRP are limited by the benefit restrictions imposed
under the Code and/or limited due to participation in the Snap-on Incorporated
Deferred Compensation Plan. Notwithstanding any provisions hereof to the
contrary but subject to the requirements of Code Section 409A, the Corporation
intends that the Supplemental Benefits of each Participant who was an active
employee on October 26, 2001 shall be determined in a manner consistent with the
materials provided to each such Participant in connection with his Retirement
Program Choice Election Form and subject to the understandings, information,
representations, and acknowledgements to which each such Participant certified
on such Form, and the Corporation is authorized, in its sole discretion, to
interpret, to construe, and to recommend to the Board of Directors the amendment
of, any of the terms of the Plan, and to supply any omissions, for the purpose
of carrying out its intentions and, without limitation, to insure that there are
no unintended enhancements of the Supplemental Benefits provided hereunder.

 

1



--------------------------------------------------------------------------------

The Plan is intended to comply with Code Section 409A with respect to the
Non-Grandfathered Benefits. For purposes of Code Section 409A, the benefit under
the Plan is divided into a Grandfathered Benefit and a Non-Grandfathered
Benefit. The provisions of this Plan, with respect to the Grandfathered Benefit,
are the provisions of the Plan in effect on October 3, 2004 and notwithstanding
any other provision in the Plan, no material modifications shall be made in the
provisions applicable to such benefit. Effective January 1, 2009, the
Non-Grandfathered Benefit shall be subject to the provisions of this Plan. For
the period from January 1, 2005 through December 31, 2008 the Non-Grandfathered
Benefit shall be subject to a good faith interpretation of Code Section 409A
which shall permit any action which is (i) permitted under the transitional
rules contained in Treasury Regulations and other guidance issued pursuant to
Code Section 409A, or (ii) is otherwise consistent with a reasonable good faith
interpretation of Code Section 409A. Each provision and term of the amended Plan
should be interpreted accordingly, but if any provision or term of such amended
Plan would be prohibited by or be inconsistent with Code Section 409A or would
constitute a material modification to the Plan with respect to Grandfathered
Benefits, then such provision or term shall be deemed to be reformed to comply
with Code Section 409A or be ineffective to the extent it results in a material
modification to the Plan with respect to a Grandfathered Benefit.

1.5 Additional Definitions. The following are definitions of terms and
provisions not found elsewhere in the Plan, and certain other terms and
provisions are defined where they first appear:

1.5.1 “Account-Based Participant” shall mean, collectively, each employee who
becomes a Participant on or after January 1, 2001 who is a Qualified
Account-Based Participant, and each Participant who selected Option 2 or Option
4 on his Retirement Selection Form.

1.5.2 “Actuarial Equivalent” shall mean (i) with respect to the Grandfathered
Benefit a form of benefit differing in time period, or manner of payment, from
the Normal Form of benefit provided under the Plan, but where the actuarial
reserve required to provide such form of benefit is equal to the actuarial
reserve required to provide the Normal Form of Supplemental Benefit and will be
based on the interest assumptions and the mortality factors set forth in
Section 6.12(a) of Article III of the SIRP; provided, however, that, solely in
the case of a Final-Average Participant, in converting his Normal Form to a
different Available Payment Form, the Plan shall use (i) the mortality table set
forth in Section 6.12(b)(ii) of Article III of the SIRP, and (ii) an interest
rate equal to the greater of (x) the interest rate which would be used as set
forth in Section 6.12(b)(i) of Article III of the SIRP, or (y) the FAS 87
interest rate at the time, reduced by 1.5%; and provided, finally, that,
notwithstanding the foregoing, for all purposes of Section 8 of the Plan, it
shall have the meaning set forth in Subsection 8.4.

(ii) with respect to the Non-Grandfathered Benefit, a form of benefit differing
in time period, or manner of payment, from the Normal Form of benefit provided
under the Plan, but where the actuarial reserve required to provide such form of
benefit is equal to the actuarial reserve required to provide the Normal Form of
Supplemental Benefit and will be based on the interest assumptions and the
mortality factors set forth in Section 6.12(a) of Article III of the SIRP;
provided, however, that solely in the

 

2



--------------------------------------------------------------------------------

case of a Final Average Participant, in converting his Normal Form to a
different Available Payment Form, the Plan shall use: (i) the “applicable
mortality table” prescribed by Section 417(e)(3)(B) of the Code; and (ii) an
interest rate for any calendar year equal to the adjusted first, second and
third segment rates applied under the rules of Code Section 430(h)(2)(C) (except
that such first, second and third segment rates shall be determined under Code
Section 430(h)(2)(C) as if Section 430(h)(2)(D) was applied substituting the
average yield for the month of November preceding the calendar year for the
average yields for the 24 month period described in such Section, and
Section 430(h)(2)(G)(i)(II) were applied by substituting Section 417(e)(3)(D)
for Section 412(b)(5)(B)(ii)(II)).

1.5.3 “Adjusted Benefits” shall mean the benefits payable to a Participant under
the SIRP expressed in a form, and subject to the adjustments, which the
Corporation determines are required to enable the Corporation to calculate the
Supplemental Benefits hereunder while continuing to satisfy the applicable
requirements of Code Section 409A with respect to the Non-Grandfathered Benefit.

1.5.4 “Annuity Payments” shall mean (i) in the case of a Final-Average
Participant, payment of his Supplemental Benefits in the manner provided in
Subsection 2.3(a), and (ii) in the case of an Account-Based Participant, payment
of his Supplemental Benefits monthly, on the first of each calendar month
(effective 1/1/07), for his lifetime with a guarantee of total payments equal to
the Lump Sum amount of such Participant’s original Supplemental Benefit.

1.5.5 “Available Payment Form” shall mean payment (i) in a Lump Sum, (ii) in
120, 180 or 240 Installment Payments, or (iii) in Annuity Payments, each as
further described in the “Supplemental Pension Election Form” furnished to each
Participant on or before December 31, 2001 or later, and in its successor form
or forms. For purposes of applying only the subsequent election rules of Code
Section 409A to the Non-Grandfathered Benefit, Installment Payments will be
treated as a series of separate payments.

1.5.6 “Elect”, “Election” and similar terms shall mean the timely filing of a
complete and timely executed Election Form with the Corporation, in which a
Participant Elects to have his Supplemental Benefits paid in an Available
Payment Form. With respect to the Grandfathered Benefit, only the last Election
Form filed on or before such Participant’s Final Election Date shall be such
Participant’s Election. For purposes of this Subsection, a “timely filing” of an
initial, executed, otherwise valid Election Form with respect to a
Non-Grandfathered Benefit shall mean a filing with the Corporation on or before
the last day of 2008 (for any Employee who is a Participant during 2008) or in
the case of a newly eligible employee who first joins the Plan mid-year, within
thirty (30) days after the individual became eligible to participate, and a
“timely filing” of a subsequent, executed, otherwise valid Election Form with
respect to a Non-Grandfathered Benefit shall mean a filing with the Corporation
(i) made at least twelve (12) months before payment under the newly elected
Alternative Payment Form is scheduled to begin (or paid, as appropriate),
(ii) which is not effective for at least twelve (12) months after the date the
subsequent Election Form was executed,

 

3



--------------------------------------------------------------------------------

and (iii) which defers payment at least five (5) years after the date payments
under the prior, changed Available Payment Form would have started (or been
paid, as appropriate). Only the last Election Form timely filed shall be such
Participant’s Election and shall be irrevocable (subject to change only as
provided in the Plan). In the absence of a valid Election (as determined by the
Corporation in its sole discretion), a Participant’s Supplemental Benefits will
be paid in the Normal Form. An election to change the form of payment with
respect to a Non-Grandfathered Benefit from one form of Annuity Payment to
another permitted, actuarially equivalent form of Annuity Payment will not be
treated as made by a subsequent Election for purposes of determining whether the
Election Form containing the election was timely filed.

1.5.7 “Election Form” shall mean a written form, prepared and distributed by the
Corporation, on which the Participant may select the Available Payment Form in
which his Supplemental Benefits will be distributed and such other matters as
shall be determined by the Corporation. Separate Election Forms shall be
applicable to Grandfathered Benefits and Non-Grandfathered Benefits.

1.5.8 “Final-Average Participant” shall mean, collectively, each employee who
becomes a Participant on or after January 1, 2001 who is a Qualified
Final-Average Participant, each Participant who selected Option 1 or Option 3 on
his Retirement Selection Form, and each Participant on October 26, 2001 who was
not an employee of Snap-on Incorporated or any subsidiary employer on that date.

1.5.9 “Final Election Date” with respect to an initial selection of the
Available Payment Form applicable to the Grandfathered Benefit shall mean the
last day of the calendar year preceding the calendar year in which a Participant
Separates, provided; however, that notwithstanding the foregoing, each
Participant, whose Final Election Date would otherwise be December 31, 2000, may
Elect, on an Election Form filed on or before December 31, 2000, to postpone his
Final Election Date until any date after December 31, 2001.

1.5.10 “Grandfathered Benefit”. The Grandfathered Benefit is the vested portion
of the compensation deferred under the Plan as of December 31, 2004. The
compensation deferred under this Plan as of December 31, 2004 for any Final
Average Participant is the present value of the amount which the Participant
would have been entitled to under the Plan if the Participant: (i) voluntarily
terminated services without cause on December 31, 2004; (ii) received a payment
of the benefits available from the Plan on the earliest possible date a payment
of benefits is allowed under the Plan following the termination of services; and
(iii) received the benefits in the form with maximum value. For purposes of
determining the Grandfathered Benefit of a Final Average Participant, “present
value” shall be determined using the actuarial assumptions that were used by the
Plan with respect to such benefit as of December 31, 2004 (an interest rate of
5.12% and the UP 1984 Mortality Table). To the extent that the Grandfathered
Benefit of any Final Average Participant exceeds the Adjusted Benefits of such
Participant at such Participant’s benefit commencement date, the Grandfathered
Benefit shall be reduced to the amount of the Adjusted Benefits and the

 

4



--------------------------------------------------------------------------------

Participant will have no Non-Grandfathered Benefits. The compensation deferred
under this Plan as of December 31, 2004 for any Account Based Participant is the
Participant’s account balance as of December 31, 2004 (including amounts
credited to such account after December 31, 2004 which were earned as of
December 31, 2004) and any interest credited to such account balance. The
amendments made to the interest credits and pay credits under the SIRP for
Account Based Participants in 2008 shall not affect the Grandfathered Benefit of
such Account Based Participant. The Grandfathered Benefit for each Participant
is identified in Exhibit A attached to this Plan. A separate sub-account shall
be established in the records of the Plan to reflect the Grandfathered Benefits
of Account Based Participants.

1.5.11 “Installment Payment” shall mean payment of a Participant’s Supplemental
Benefits in equal payments made on the first day of each calendar month for a
fixed period of calendar months.

1.5.12 “Lump Sum” shall mean payment of a Participant’s Supplemental Benefits in
a single payment.

1.5.13 “Non-Grandfathered Benefit”. The Non-Grandfathered Benefit is the portion
of the Adjusted Benefits under this Plan, if any, which is not a Grandfathered
Benefit.

1.5.14 “Normal Form” shall mean payment of a Participant’s Supplemental Benefits
(i) in the case of a Final-Average Participant, in an Annuity Payment, and
(ii) in the case of an Account-Based Participant, in a Lump Sum.

1.5.15 “Participant” shall mean a Final-Average Participant, and an
Account-Based Participant, collectively, except that where it is necessary or
appropriate to identify a particular category of Participant, there will be an
appropriate specific reference.

1.5.16 “Qualified Account-Based Participant” shall mean each Participant who is
participating in the Account-Based component of the SIRP.

1.5.17 “Qualified Final-Average Participant” shall mean each Participant who is
participating in the Final Average Pay component of the SIRP.

1.5.18 “Retirement Date” shall mean the date determined in Subsection 2.3(c).

1.5.19 “Retirement Selection Form” shall mean the form entitled “Your Snap-on
Retirement Program Choice Election Form” provided to each Participant who became
and employee of Snap-on Incorporated or any subsidiary employer prior to
January 1, 2001 and continued to be such an employee on October 26, 2001.

1.5.20 “Separates”, “Separation”, and similar terms shall mean a Participant’s
termination of all employment with Snap-on Incorporated and any subsidiary
employer for any reason (including death or disability determined as provided in
Subsection

 

5



--------------------------------------------------------------------------------

2.3(c)), or, with respect to a Participant’s Non-Grandfathered Benefits, a
reduction in the level of bona fide services by the Participant to no more than
20 percent of the average level of bona fide services performed over the
immediately preceding 36 month period, other than while the individual is on
sick leave, military leave, or other bona fide leave of absence (such as
temporary employment by the government) if the period of such leaves does not
exceed twelve (12) months or, if longer, so long as the individual’s right to
reemployment with Snap-on Incorporated or any subsidiary employer is provided
either by statute or contract. If the period of leaves exceeds twelve
(12) months and the individual’s right to reemployment is not provided either by
statute or by contract, the employment relationship is deemed to terminate on
the first day immediately following such twelve-month period. Separates and
Separation shall mean, with respect to a Grandfathered Benefit, a Participant’s
termination of employment with Snap-on Incorporated and any subsidiary employer
for any reason (including death or disability).

1.5.21 “Specified Employee” means Participants in the group that consists of
(i) those employees of the Corporation and its subsidiaries (including
non-resident alien employees) constituting the fifty most highly compensated
officers of the Corporation and its subsidiaries (within the meaning of Code
Section 416(i)(1)(A)(i)), plus (ii) those additional officers of the Corporation
and its subsidiaries who would be included in the group of 50 officers described
in clause (i) above if in making the determination under clause (i) non-resident
alien employees were not taken into account.

1.5.22 “Supplemental Benefits” shall mean the retirement benefit which the
Participant has earned under Subsection 2.2. The Supplemental Benefits shall be
divided (as appropriate) between a Grandfathered Benefit and a Non-Grandfathered
Benefit.

SECTION 2 — PARTICIPATION AND SUPPLEMENTAL BENEFITS

2.1 Eligibility. Each employee of Snap-on Incorporated or any subsidiary
employer who was a Participant in the Plan will continue to be eligible to
participate in the Plan in accordance with the terms of the Plan. Each employee
of the Corporation will become a Participant in the Plan and eligible for
benefits in accordance with Subsection 2.2, provided that such Participant meets
the following requirements:

(a) The employee is an elected officer of the Corporation, as determined under
the Bylaws of the Corporation; and (1/28/94, effective 4/22/94)

(b) Such employee is a member of the SIRP (1/28/94, effective 4/22/94).

2.2 Supplemental Benefits. Supplemental benefits payable to or on behalf of a
Participant under the Plan shall be calculated as of his Retirement Date and
(i) in the case of a Final-Average Participant shall be equal to the difference
(if any) between (w) the retirement income or the pre-retirement spouse’s
benefit, computed for the Participant (and, if such Final-Average Participant is
a Qualified Account-Based Participant, computed as though he were a Qualified
Final-Average Participant) or his surviving spouse in accordance with the
provisions of the Final Average Pay Component of the SIRP (disregarding any
benefit or compensation limitations contained in the Code and/or limited due to
participation in Snap-on Tools Corporation Deferred Compensation Plan)

 

6



--------------------------------------------------------------------------------

(6/28/91), and (x) the Adjusted Benefit which is actually payable under the
SIRP; and (ii) in the case of an Account-Based Participant, shall be equal to
the difference (if any) between (y) the full amount of the Participant’s Account
Balance computed for the Participant (and, if such Account-Based Participant is
a Qualified Final-Average Participant, computed as though he were a Qualified
Account-Based Participant) in accordance with the provisions of the
Account-Based Component of the SIRP as though such Account-Based Participant had
elected to participate in the Account-Based Component on July 1, 2001, except
that (A) in computing such Account-Based Participant’s Opening Account Balance
there shall be substituted, for such Account-Based Participant’s “final average
accrued benefit” in Section 4.4 of Article II of the SIRP, the amount which
would be determined under (i) (w) of this Subsection 2.2 if such Account-Based
Participant were a Final-Average Participant and his Retirement Date was
June 30, 2001; and (B) his Earnings under Section 4.5 of Article II of the SIRP
were determined without regard to the last sentence thereof, and (z) the
Adjusted Benefit which is actually payable under the SIRP; in each case subject
to the following limitations:

(a) Should employment of any person other than Robert A. Cornog continue after
service as an officer terminates, retirement benefits under this Plan will not
accrue after the calendar year in which service as an officer terminates.
Effective October 27, 2000, Robert A. Cornog’s retirement benefits under this
Plan will accrue through March 31, 2002 as if he were an officer through
March 31, 2002, regardless of his actual status as an officer after October 27,
2000 (April 26, 1985) (October 27, 2000).

(b) The maximum Supplemental Benefits payable annually under this Plan for any
Participant who retired under the Plan prior to January 28, 1994 are limited to
$150,000 (1/28/94).

(c) Supplemental Benefits will be payable in accordance with Subsection 2.3.

(d) Deferred compensation will be considered as eligible earnings only for the
year payment is deferred for purposes of determining retirement benefits
(8/22/86).

(e) For purposes of calculating the Supplemental Benefits (i) for Robert A.
Cornog, two (2) years of credited service, and (ii) for Dale Elliot, one and
one-half years of credited service, shall be credited for each year of his
credited service under the SIRP for both accrual and vesting purposes, and
notwithstanding anything in the Plan to the contrary except this Subsection
2.2(e), effective October 27, 2000, Robert A. Cornog shall be deemed to have
remained employed by the Corporation through March 31, 2002 at the rate of
compensation in effect with respect to Robert A. Cornog through March 31, 2002
(or on such earlier date, if any, that Robert A. Cornog terminates his
employment with the Corporation); provided, however, that Robert A. Cornog’s
Transition Payment (as defined in Paragraph 2 of the Retention and Recognition
Agreement dated October 27, 2000 between Robert A. Cornog and the Corporation
(the “Retention Agreement”) will not be considered as compensation for purposes
of this Plan. Supplemental Benefits for Robert A. Cornog under this Plan shall
be calculated in a manner that is consistent with the Retention Agreement. (June
25, 1992) (October 27, 2000).

 

7



--------------------------------------------------------------------------------

Notwithstanding the forgoing, the amendment of this Plan as provided under
Subsection 1.2 shall not reduce a Participant’s Supplemental Benefits accrued
prior to December 31, 2000 in violation of Section 6.

Notwithstanding anything in this Section to the contrary, Robert A. Cornog shall
be a Participant in this Plan through March 31, 2002 without regard to whether
he is an officer after October 27, 2000.

Notwithstanding any provision hereof to the contrary, in making the calculations
relating to the comparison of benefits under the SIRP to benefits computed by
disregarding any benefit or compensation limitations contained in the Code
and/or limited due to participation in the Snap-on Tools Corporation’s Deferred
Compensation Plan, the Corporation, in its sole discretion, shall, (subject to
the limitations imposed by Code Section 409A) adopt such procedures and
assumptions as it shall deem appropriate to carry out the intent of this Plan,
but shall treat persons similarly situated in a similar manner.

2.3 Payment of Benefits. Subject to the provisions of this Plan, Supplemental
Benefits shall be payable to or on behalf of a Participant, with respect to
Grandfathered Benefits and to Non-Grandfathered Benefits of Participants who are
not Specified Employees commencing on his or her Retirement Date and with
respect to Non-Grandfathered Benefits of Specified Employees commencing on the
date that occurs six (6) months after his or her Retirement Date. Supplemental
Benefits will be paid in the Normal Form unless the Participant has Elected a
different Available Payment Form in which case they will be paid in accordance
with such Election.

(a) Normal Form For Final-Average Participant. The Normal Form of Supplemental
Benefits payments to a Final-Average Participant who retires on a normal,
deferred or early Retirement Date will be made monthly, will commence on his or
her Retirement Date with respect to Grandfathered Benefits and to
Non-Grandfathered Benefits of Participants who are not Specified Employees, and
with respect to Non-Grandfathered Benefits of Specified Employees on the date
that occurs six (6) months after his or her Retirement Date and (i) will
continue thereafter for life; (ii) if the Final-Average Participant dies within
a period of five years after his Retirement Date, a continuing payment of the
same amount will be made to his eligible spouse (as defined in Subsection 5.2)
if then surviving, or if such eligible spouse is not living or dies prior to the
expiration of such five-year period, to his beneficiary, for the balance of said
period; and (iii) if, at the later to occur of the death of a retired
Final-Average Participant or the completion of the applicable five-year period
specified in (ii) of this Subsection 2.3(a), such Final-Average Participant’s
eligible spouse (as defined in Subsection 5.2) is living, such spouse shall be
entitled to receive a monthly supplemental benefit on the first day of the next
month, equal to 50 percent of the monthly supplemental benefit which the
Final-Average Participant or such eligible spouse was receiving on such date and
continuing on the first day of each month thereafter with the last payment being
the payment due on the first day of the month in which such spouse’s death
occurs. If such spouse is more than ten years younger than the Final-Average
Participant, the amount of monthly benefit payable to such spouse shall be
reduced by an appropriate percentage (determined actuarially) for each full
month by which such spouse’s age is more than ten years less than the
Final-Average Participant’s age. Because payments of Non-Grandfathered Benefits
of

 

8



--------------------------------------------------------------------------------

Specified Employees under this Section will be delayed for six (6) months
following a Participant’s Retirement Date, the first payment will be equal to 7
months of monthly payments.

(b) Normal Form For Account-Based Participant. The Normal Form of Supplemental
Benefits payments to an Account-Based Participant will be payment in a Lump Sum.

(c) Retirement Date. (i) Non-Grandfathered Benefit. For all purposes of a
Participant’s Non-Grandfathered Benefits under this Plan, the “Retirement Date”
of each Participant shall be (i) in the case of a Final-Average Participant, the
first day of the month coincident with or next following the date as of which
such Final-Average Participant actually retires or is retired from the employ of
all of the employers (x) on or after attaining age 65 years, (y) on or after
attaining age 50 years if he has completed ten or more years of continuous
employment with the Corporation or an affiliate after commencing participation
in the SIRP, or (z) on the date he is retired because of total and permanent
disability if he has completed ten or more years of continuous employment with
the Corporation or an affiliate after commencing participation in the SIRP; and
(ii) in the case of an Account-Based Participant, the first day of the month
coincident with or next following the date of his Separation. Notwithstanding
anything in the SIRP and this Plan to the contrary, for purposes of this
Section, a Final-Average Participant “retires,” “retired,” or “is retired” only
when he has Separated from Snap-on Incorporated and any subsidiary employer for
any reason (other than death); provided, however that solely for purposes of
determining the six (6) month delay (in Subsection 2.3(a)) on benefit payments
to a Participant who has retired, the terms “retires,” “retired,” and “is
retired” will not include termination by reason of disability or total and
permanent disability; and provided further, that a Final-Average Participant’s
employment with Snap-on Incorporated or any subsidiary employer will not be
deemed to have terminated while the individual is on military leave, sick leave,
or other bona fide leave of absence (such as temporary employment by the
government) if the period of such leaves does not exceed twelve (12) months or,
if longer, so long as the individual’s right to reemployment with Snap-on
Incorporated or any subsidiary employer is provided either by statute or by
contract. If the period of leave exceeds twelve (12) months and the individual’s
right to reemployment is not provided either by statute or by contract, the
employment relationship is deemed to terminate on the first day immediately
following such twelve-month period.

For purposes of this Subsection and Subsection 1.5.20, “total and permanent
disability” and “disability” shall mean, notwithstanding any other definition in
the SIRP, that the Final-Average participant or the Account-Based Participant is
incapable of engaging in any substantial gainful occupation by reason of any
medically determinable physical or mental impairment which can be expected
either (i) to result in death, or (ii) to last for a continuous period of not
less than twelve (12) months. The determination of “disability” or “total and
permanent disability” shall be made by the Corporation in its sole discretion.

 

9



--------------------------------------------------------------------------------

(ii) Grandfathered Benefit. For purposes of a Participant’s Grandfathered
Benefits under this Plan, the “Retirement Date” of each Participant shall be
(i) in the case of a Final-Average Participant, the first day of the month
coincident with or next following the date as of which such Final-Average
Participant actually retires or is retired from the employ of all of the
employers (x) on or after attaining age 65 years, (y) on or after attaining age
50 years if he has completed ten or more years of continuous employment under
the SIRP, or (z) on the date he is retired because of total and permanent
disability if he has completed ten or more years of continuous employment under
the SIRP; and (ii) in the case of an Account-Based Participant, the first day of
the month coincident with or next following the date of his Separation;
provided, further, that if such Participant has filed a proper and timely
deferral Election Form, it shall mean the January 1st as therein selected.

(d) Pre-retirement Spouse’s Benefit and Other Death Benefit. In the event a
Final Average Participant who has Elected to receive his Supplemental Benefits
in the Normal Form at the time of his death, and who has a spouse to whom he is
legally married at the time he satisfied the requirements of Subsection
2.3(c)(i)(y) or 2.3(c)(ii)(y) above dies leaving an eligible spouse, there shall
be payable to such Final-Average Participant’s eligible spouse the supplemental
amount that would have been payable to his spouse under Subsection 2.3(a)(iii)
above had the Participant retired on the first day of the month coincident with
or next following the month in which his death occurred, had received payment
commencing on such date in the form described in Subsections 2.3(a) for a period
of five years and then died. Such monthly spouse’s benefit will be paid to such
spouse on the first day of the month coincident with or next following the date
of the Final-Average Participant’s death and will be payable on the first day of
each month thereafter, with the final payment being the payment due on the first
day of the month in which such spouse’s death occurs. In the event a Participant
is a Final-Average Participant who has elected to receive his Supplemental
Benefit in a Lump Sum or in Installment Payments on the date of his death, or is
an Account-Based Participant, and in either case, has a spouse to whom he is
legally married at the date of his death, there shall be payable to such
eligible spouse or, in the absence of an eligible spouse, to his beneficiary,
the full amount of his or her Supplemental Benefits in the form the Participant
has Elected or, in the absence of an Election by an Account-Based Participant,
in the Normal Form. Without limiting the generality of the forgoing, subsequent
to the commencement of payments in any Available Payment Form, the provisions of
this Section 2.3(d) shall have no applicability or effect, and all death benefit
payments, if any, will be determined in accordance with the terms of such
Available Payment Form.

(e) Lump-Sum Distribution of Small Amounts. Notwithstanding the foregoing
provisions of this Section 2.3, if the value of a Participant’s
Non-Grandfathered Benefit is less than or equal to the dollar limit set forth
under Code Section 402(g) ($16,500 for 2010) on the date of the Participant’s
Separation from Service, the Participant’s Non-Grandfathered Benefit shall be
paid in a lump sum to the Participant as soon as administratively practicable
following the date that occurs six (6) months after the Participant’s Separation
from Service. For a Participant who has Separated from Service prior to May 1,
2010 with a Non-Grandfathered Benefit that does not exceed the limit set forth
in this paragraph, the balance of such Non-Grandfathered Benefit

 

10



--------------------------------------------------------------------------------

shall be paid in a lump sum to the Participant as soon as administratively
practicable following May 1, 2010.

(f) Payment Pursuant to a Qualified Domestic Relations Order. Notwithstanding
the foregoing provisions of this Section 2.3, a domestic relations order, as
defined in Code Section 414(p)(1)(B), may provide that a Participant’s rights
with respect to all or a part of the Participant’s Supplemental Benefit are
transferred to an alternate payee. Such domestic relations order may provide
that payments to the alternate payee will be accelerated and that such payments
will be paid in a different form than the form elected by the Participant, so
long as the form is permitted by the Plan.

The computation and payment of such benefits by the Corporation shall be
conclusive on the Participant, his eligible spouse and his beneficiary
(6/23/89).

Notwithstanding the provisions of Subsections 2.3(a)(iii) and 2.3(d), if Robert
Cornog is a Final-Average Participant and has not Elected to receive his
Supplemental Benefits in other than the Normal Form, and if the amount payable
to the surviving spouse of Robert Cornog in the form of payment specified
therein is less than $50,000 per year, the minimum amount payable to such
spouse, pursuant to whichever of such Subsections, if any, apply, on an annual
basis shall be $50,000 (6/25/92).

Notwithstanding anything in this Section to the contrary, a Participant will be
allowed to elect on or before December 31, 2000 to defer to 2002 the payment of
all Supplemental Benefits that might otherwise be payable in 2001.

2.4 Benefits Provided by Employers. Benefits under this Plan paid to a
Participant, his surviving spouse or his beneficiary may be paid directly by the
Participant’s employer. No employer shall be required to segregate any assets or
establish any trust or fund to provide for the payment of benefits under this
Plan (6/23/89).

SECTION 3 — OTHER EMPLOYMENT

3.1 A Participant or other person receiving Supplemental Benefits under the Plan
will continue to be entitled to receive such payments regardless of other
employment or self-employment.

SECTION 4 — FORFEITURE FOR CAUSE

4.1 Notwithstanding any provisions of the Plan to the contrary except Section 8,
a retired officer will be disqualified for benefits under this Plan if he,
during his term of employment with the Corporation, or within two years of the
date his employment terminates:

(a) Uses or discloses trade secrets for the benefit of someone other than the
Corporation or its subsidiaries;

 

11



--------------------------------------------------------------------------------

(b) Embezzles or steals cash or other property of the Corporation or its
subsidiaries or performs other similar dishonest acts against the Corporation or
its subsidiaries; or

(c) Enters into a business in direct competition with the Corporation or its
subsidiaries as either an employee, director, proprietor, consultant, partner or
joint venturer of such business (1/6/84).

SECTION 5 — GENERAL

5.1 Administration. The Plan will be administered by the Corporation. The Board
of Directors of the Corporation will designate the person or persons authorized
to act on behalf of the Corporation in the administration of the Plan.

5.2 Spouse or Beneficiary. Any benefits payable to an eligible spouse or
beneficiary under the Plan shall be paid to such spouse or beneficiary eligible
to receive the Participant’s benefits under the SIRP as provided in Subsection
2.3 or, if no such beneficiary as been designated, to the Participant’s estate.
For purposes of this Plan, an “eligible spouse” of a Participant is a spouse of
the Participant as of the Participant’s Retirement Date (or, if applicable, the
Participant’s date of death) resulting from a legally recognized marriage in the
State of Wisconsin (6/23/89).

5.3 Interests Not Transferable. Except as to any withholding of tax under the
laws of the United States or any state, the interest of any Participant or other
person under the Plan shall not be subject to the claims of creditors and may
not be voluntarily or involuntarily sold, transferred, assigned, alienated or
unencumbered.

5.4 Facility of Payment. Any amounts payable hereunder to any person under legal
disability or who, in the judgment of the Corporation, is unable to properly
manage his financial affairs may be paid to the legal representative of such
person (6/23/89), but a change in payee under this Subsection will not change
the otherwise applicable time and form for any benefit distribution under the
Plan.

5.5 Gender and Number. Words in the masculine gender shall include the feminine
gender and, where the context admits, the plural shall include the singular and
the singular shall include the plural.

5.6 Controlling Law. Except to the extent superseded by the laws of the United
States, the laws of Wisconsin shall be controlling in all matters relating to
the Plan.

5.7 Successors. This Plan is binding on each employer and will inure to the
benefit of any successor of an employer, whether by way of purchase, merger,
consolidation or otherwise.

5.8 Not a Contract. This Plan does not constitute a contract of employment, and
shall not be construed to give any Participant the right to be retained in any
employer’s employ. No Participant shall have any rights under this Plan except
those specifically provided herein. Such Participant shall not have any right or
security interest in any specific asset of the employers or any trust, it being
understood that any assets set aside shall be available for the claims of an
employer’s creditors (6/23/89).

 

12



--------------------------------------------------------------------------------

5.9 Litigation by Participant. If a legal action relating to the Plan is begun
against the Corporation or an employer by or on behalf of any person, or if a
legal action arises because of conflicting claims to a Participant’s or other
person’s benefits, the cost to the Corporation or the employer of defending the
action shall be charged to the extent permitted by law to the sum, if any, which
were involved in the action or were payable to the Participant or other person
concerned, or to the Supplemental Benefits payable to the Participant under the
Plan.

SECTION 6 — AMENDMENT AND TERMINATION

6.1 While the Corporation expects to continue the Plan indefinitely, the right
to amend or terminate the Plan by action of the Board of Directors of the
Corporation (or by action of those to whom the Board of Directors of the
Corporation has delegated in writing the power to amend the Plan) is hereby
reserved, provided that in no event shall any Participant’s Supplemental
Benefits accrued to the date of such amendment or termination be reduced or
modified by such action except (i) where an amendment is made at the
recommendation of the Corporation made pursuant to an express authority
hereunder to make such recommendations and (ii) where an amendment is mandatory,
or desirable, as determined in the sole discretion of the Corporation, in order
for any Non-Grandfathered Benefit under the Plan to comply with (or to continue
to comply with) the requirements imposed on the Plan by Code Section 409A for
the Plan to continue to provide tax-deferred compensation under the Code. Any
Supplemental Benefits accrued to the date of such amendment or termination shall
be payable under Subsection 2.3 (8/28/87)(6/23/89); provided, however, that
notwithstanding anything in this Section to the contrary, no payment date of any
Non-Grandfathered Benefit under this Plan may be accelerated as a result of the
termination of the Plan under this Section, except that:

 

  (a)

a distribution may be made upon termination of the Plan within twelve
(12) months of the dissolution of Snap-on Incorporated that is taxed under
section 331 of the Code, provided that the amounts distributed from the Plan are
included in Participants’ incomes in the plan year in which the termination
occurs.

 

  (b)

a distribution may be made upon termination of the Plan with the approval of the
bankruptcy court pursuant to 11 U.S.C. 503(b)(1)(A), provided that the amounts
distributed from the Plan are included in Participants’ incomes in the plan year
in which the termination occurs;

 

  (c)

a distribution may be made upon termination of the Plan within the 30 days
before, or 12 months after, a change of control of the Corporation as defined in
Code Section 409A, if: (i) all substantially similar nonqualified deferred
compensation plans of Snap-on Incorporated and its subsidiary employers are also
terminated; and (ii) distributions under all such plans are made within twelve
(12) months of the plans’ termination; and

 

13



--------------------------------------------------------------------------------

  (d)

a distribution may be made upon termination of the Plan, if: (i) the termination
does not occur proximate to a downturn in the financial health of the
Corporation; (ii) all nonqualified deferred compensation plans of Snap-on
Incorporated and its subsidiary employers that are the same type as the Plan are
terminated; (iii) no unusual payments from those plans are made within twelve
(12) months of the Plan’s termination; (iv) all payments are completed within
twenty-four (24) months of the Plan’s termination; and (v) Snap-on Incorporated
(and its subsidiary employers) do not adopt a replacement nonqualified deferred
compensation plan of the same type as the Plan for three (3) years following the
Plan’s termination.

SECTION 7 — ADDITIONAL SPECIAL RESTRICTIONS (1/1/96)

7.1 Effective Date and Overriding Provisions. The following provisions of this
Section 7 shall become effective on a “restricted date” (as defined in
Subsection 7.6 below) and, upon becoming effective, shall remain effective until
the following related unrestricted date and, during that period, shall supersede
any other provisions of the Plan to the extent necessary to eliminate any
inconsistencies between the provisions of this Section 7 and any other
provisions of the Plan, including any exhibits and supplements thereto, but not
including any provisions of the Plan strictly required only in order for the
Plan, as modified during the periods this Section is effective, to be in
compliance with Code Section 409A with respect to Non-Grandfathered Benefits.

7.2 Prohibitions Against Mergers and Termination, Restrictions on Amendment.
During the period beginning on a restricted date and ending on the following
related unrestricted date, (i) the Plan may not be merged into any other plan or
terminated, (ii) no amendment of the Plan which would reduce the accrual of
benefits or change participation or vesting requirements to the detriment of
existing Participants in the Plan immediately prior to the restricted date shall
be permitted, except such amendments as may be strictly required only to comply
with Code Section 409A with respect to Non-Grandfathered Benefits, and (iii) the
provisions of Subsection 2.2(a) shall not apply with respect to any employee
whose service as an officer ceases during such period.

7.3 Subsidiaries and Affiliates. For purposes of this Section 7, a “subsidiary”
of the Corporation means any corporation more than 50 percent of the voting
stock of which is owned, directly or indirectly, by the Corporation. An
“affiliate” of the Corporation means any individual, corporation, partnership,
trust or other entity which controls, is controlled by, or is under common
control with the Corporation.

7.4 Prohibition Against Amendment. Except as otherwise required by law,
including without limitation, by requirements imposed by Code Section 409A, the
provisions of this Section 7 may not be amended, deleted or superseded by any
other provision of the Plan, during the period beginning on a restricted date
and ending on the related unrestricted date.

7.5 Timing and Method of Distribution. During the period beginning on a
restricted date and ending on the following related unrestricted date, the
timing and methods of distributions of benefits payable to or on behalf of a
Participant under the Plan and the

 

14



--------------------------------------------------------------------------------

determination of Actuarially Equivalent values shall be governed by the
applicable provisions of the Plan as in effect on the date immediately preceding
the restricted date, except to the extent that such Plan provisions must be
changed in order for Non-Grandfathered Benefits under the Plan to comply with
the requirements imposed by Code Section 409A.

7.6 Restricted and Unrestricted Dates. For purposes of this Section 7, the term
“restricted date” means the date on which either a Change of Control (as defined
in Subsection 7.7) or a Potential Change of Control (as defined in Subsection
7.8) occurs. An “unrestricted date” means (1) in the case of a restricted date
which occurs by reason of a Change of Control, the last day of the five year
period following such Change of Control or (2) in the case of a restricted date
occurring by reason of a Potential Change of Control, the last day of the
six-month period following such Potential Change of Control.”

7.7 Change of Control. For purposes of this Plan, a “Change of Control” shall be
deemed to have occurred on the first to occur of any one of the events set forth
in the following paragraphs:

(i) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities Beneficially Owned by
such Person any securities acquired directly from the Company or its COC
Affiliates) representing 25% or more of either the then outstanding shares of
common stock of the Company or the combined voting power of the Company’s then
outstanding voting securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (A) of
paragraph (iii) below; or

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on January 25, 2002,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company as such terms are used in Rule 14a-11 of
Regulation 14A under the Exchange Act) whose appointment or election by the
Board or nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on January 25, 2002 or whose appointment,
election or nomination for election was previously so approved or recommended;
or

(iii) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (A) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) at least
60% of the combined voting power of the voting securities of the Company or such
surviving entity or any parent thereof

 

15



--------------------------------------------------------------------------------

outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its COC Affiliates) representing 25% or more of either the
then outstanding shares of common stock of the Company or the combined voting
power of the Company’s then outstanding voting securities; or

(iv) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(in one transaction or a series of related transactions within any period of 24
consecutive months), other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least 75% of the
combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

Notwithstanding the foregoing, no “Change of Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions.

For purposes of this definition of Change of Control, “COC Affiliate” shall have
the meaning of “affiliate,” as set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act; “Beneficial Owner” shall have the meaning set
forth in Rule 13d-3 under the Exchange Act; and “Person” shall have the meaning
given in Section 3(a)(9) of the Exchange Act, as modified and used in Sections
13(d) and 14(d) thereof, except that such term shall not include (i) the Company
or any of its subsidiaries, (ii) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any of its COC Affiliates,
(iii) an underwriter temporarily holding securities pursuant to an offering of
such securities, (iv) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company or (v) any individual, entity or group which
is permitted to, and actually does, report its Beneficial Ownership on Schedule
13G (or any successor schedule); provided that if any such individual, entity or
group subsequently becomes required to or does report its Beneficial Ownership
on Schedule 13D (or any successor schedule), such individual, entity or group
shall be deemed to be a Person for purposes hereof on the first date on which
such individual, entity or group becomes required to or does so report
Beneficial Ownership of all of the voting securities of the Company Beneficially
Owned by it on such date.

 

16



--------------------------------------------------------------------------------

7.8 Potential Change of Control. A “Potential Change of Control” shall be deemed
to have occurred if:

(a) the Corporation enters into an agreement, the consummation of which would
result in the occurrence of a Change of Control;

(b) the Corporation or any person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change of
Control;

(c) any person becomes the beneficial owner, directly or indirectly, of
securities of the Corporation representing 15% or more of either the then
outstanding shares of common stock of the Corporation or the combined voting
power of the Corporation’s then outstanding voting securities; or

(d) the Board adopts a resolution to the effect that, for purposes of this plan,
a Potential Change of Control has occurred.

SECTION 8 — PAYMENT OF BENEFITS DURING CREDIT RATING LIMITATION PERIOD
(10/22/99)

8.1 Effective Date and Overriding Provisions. The following provisions of this
Section 8 shall become effective upon the occurrence of a “Credit Rating
Limitation Date” (as defined in Subsection 8.2 below) and, upon becoming
effective, shall remain effective until a subsequent “Credit Rating Delimitation
Date” (as defined in Subsection 8.2 below) and, during the “Credit Rating
Limitation Period” (as defined in Subsection 8.2 below) shall supersede any
other provisions of the Plan, other than Section 7, to the extent necessary to
eliminate any inconsistencies between the provisions of this Section 8 and any
other provisions of the Plan, other than Section 7, including any exhibits and
supplements thereto. The provisions of this Section 8 shall be applicable only
to Grandfathered Benefits.

8.2 Credit Rating Limitation and Delimitation Dates. For purposes of this
Section 8, the term “Credit Rating Limitation Date” means the date on which the
Corporation’s debt rating drops below an Investment Grade Rating. “Investment
Grade Rating” means a rating at or above Baa3 by Moody’s Investors Services,
Inc. (or its successors) or a rating at or above BBB by Standard & Poor’s
Corporation (or its successors). Only one such rating at the required level is
necessary for the Corporation to have an Investment Grade Rating for purposes of
this Section 8. If either or both of these ratings cease to be available then an
equivalent rating from a nationally prominent rating agency shall be substituted
by the Corporation. For purposes of this Section 8, the term “Credit Rating
Delimitation Date” means the date on which the Company’s debt rating achieves an
Investment Grade Rating after having previously lost such rating. The period of
time commencing on a Credit Rating Limitation Date and ending on a Credit Rating
Delimitation Date shall be the “Credit Rating Limitation Period.”

8.3 Benefit Payment Provisions. Upon the occurrence of a Credit Rating
Limitation Date and on each December 31 after such date occurring during the
Credit Rating Limitation Period, and prior to the occurrence of a Credit Rating
Delimitation Date, a single sum payment shall be made immediately to each
Participant under the Plan of the amount by which the “Actuarial Equivalent” (as
defined in Subsection 8.4 below) of (a) exceeds the sum of (b) plus (c):

(a) The amount of Grandfathered Benefits determined in Subsection 2.2(i) (as
limited by all of Subsection 2.2) based upon the assumptions that (1) the
Participant has a nonforfeitable right to the Participant’s benefit from the
SIRP, (2) the Participant incurs a Separation as of the date of determination,
and (3) benefits payable from the SIRP would commence upon the earliest payment
date allowed under the SIRP immediately following such termination of
employment.

 

17



--------------------------------------------------------------------------------

(b) The Actuarial Equivalent of the amount of Grandfathered Benefits, if any,
determined in Subsection 2.2(ii) (as limited by all of Subsection 2.2) based
upon the same assumptions as in Subsection 8.3(a) above.

(c) The Actuarial Equivalent of the amount of Grandfathered Benefits paid to
such Participant based on any prior determination date pursuant to this
Subsection 8.3.

8.4 Actuarial Equivalent. Actuarial Equivalent means an amount equal in value to
the benefit replaced as determined with respect to a single sum distribution
under Section 8 by using the average thirty (30) year Treasury rate for the
second full calendar month preceding the first day of the calendar quarter in
such year that contains the determination date as of which the single sum
distribution is being determined, as specified by the Commissioner of the
Internal Revenue Service in the Internal Revenue Bulletin, and the mortality
table prescribed by the Secretary of the Treasury in revenue rulings, notices,
or other guidance pursuant to Section 807(d)(5)(A) of the Code that has been
published in the Internal Revenue Bulletin as of the date such single sum
distribution is being determined.

8.5 Supplemental Benefits In Payment Status During Credit Rating Limitation
Period. During a Credit Rating Limitation Period the Actuarial Equivalent
payment of any unpaid Supplemental Benefits which are Grandfathered Benefits in
payment status under this Plan shall be made immediately to the Participant or
other appropriate recipient in a single sum amount.

8.6 No Duplication of Benefits. Under no circumstances shall a Participant
receive duplicate payment of Supplemental Benefits under the Plan. Entitlement
to periodic or other payment of Supplemental Benefits is canceled when such
benefits are paid out in accordance with this Section 8.

 

18